  Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 1 of 7




                         EXHIBIT I


Little v. Grand Canyon Univ., No. CV-20-00795,
          2021 WL 308940 (Jan. 29, 2021)
              Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 2 of 7
Little v. Grand Canyon University, Slip Copy (2021)


                                                                 of Plaintiff's claims is based on GCU's alleged failure to issue
                                                                 students a partial refund of housing expenses, meal plans, and
                  2021 WL 308940
                                                                 student fees after GCU sent students home in response to the
    Only the Westlaw citation is currently available.
                                                                 COVID-19 pandemic during the Spring 2020 semester. (Id.)
       United States District Court, D. Arizona.
                                                                 Plaintiff's Complaint seeks to bring these claims on behalf
          Carson LITTLE, Plaintiff,                              of two classes: (1) those who paid room and board fees to
                    v.                                           GCU and (2) for those who paid fees during the Spring
   GRAND CANYON UNIVERSITY, Defendant.                           2020 semester. (Id. ¶ 51.) The Complaints factual allegations
                                                                 include the following:
               No. CV-20-00795-PHX-SMB
                            |                                    Plaintiff is a GCU student who paid the cost of room and board
                    Signed 01/29/2021                            and fees for the Spring 2020 semester. (Id. ¶ 9.) Plaintiff lists
                                                                 in the Complaint fees which students, including himself, pay,
Attorneys and Law Firms                                          but he did not specify which ones he paid for the 2019-2020
                                                                 academic year. (Id. ¶ 21.) He also lists housing and meal plan
Adam J. Levitt, Pro Hac Vice, Amy E. Keller, Pro Hac Vice,
                                                                 costs, although he does not specifically allege how much he
Laura E. Reasons, Pro Hac Vice, DiCello Levitt Gutzler LLC,
                                                                 paid in housing costs. (Id. ¶¶ 19, 20.) Students at GCU moved
Matthew S. Miller, Pro Hac Vice, Matthew S. Miller LLC,
                                                                 into on-campus housing for the Spring 2020 semester on or
Chicago, IL, Robert David Ryan, Law Offices of Robert D.
                                                                 around January 4 and 5, 2020. (Id. ¶ 16.) Classes began on
Ryan PLLC, Phoenix, AZ, for Plaintiff.
                                                                 January 6, 2020. (Id.) Prior to the COVID-19 outbreak, non-
Adam Elliott Lang, Jennifer Hadley Catero, Snell & Wilmer        graduating students were required to move out of campus
LLP, Kathryn Ann Honecker, Sean Patrick Healy, Lewis             housing by April 23, 2020. (Id.) Graduating students were
Brisbois Bisgaard & Smith LLP, Phoenix, AZ, Jon Peter            required to move out by April 25, 2020. (Id.) However, on
Kardassakis, Pro Hac Vice, Lewis Brisbois Bisgaard & Smith       or around March 12, 2020, GCU announced that due to the
LLP, Los Angeles, CA, for Defendant.                             COVID-19 pandemic, all but a few classes would be moved
                                                                 online for the remainder of the Spring 2020 semester. (Id.
                                                                 ¶ 2, 33.) At this time, GCU encouraged students to return
                                                                 to their homes and complete their coursework online. (Id. ¶
                          ORDER
                                                                 33.) In addition, GCU postponed all athletic events, fine arts
Susan M. Brnovich, United States District Judge                  performances, and co-curricular activities. (Id.) On March 17,
                                                                 2020, GCU canceled all large-group gatherings on campus
 *1 Defendant Grand Canyon University (“GCU”), filed             and closed many of its facilities such as fitness centers, the E-
its Motion to Dismiss, (“Motion”; Doc. 14), alleging             sports facility, the commuter lounge, the veterans center, and
that Plaintiff Carson Little's Class Action Complaint,           other “high-risk areas.” (Id. ¶ 35.) On March 18, 2020, GCU
(“Complaint”; Doc. 1), should be dismissed pursuant to           again informed students that they were “highly encouraged
   Rule 12(b)(6), Fed. R. Civ. P. Plaintiff responded, (Doc.     to return to their homes to finish out the semester in an
                                                                 online learning environment if it [was] not imperative that
19), and Defendant replied. 1 (Doc. 23.) The Court is also
                                                                 they remain on campus.” (Id. ¶ 35.) At that time, GCU closed
in receipt of the parties’ notices of supplemental authority,
                                                                 additional campus facilities. (Id.) On March 20, 2020, GCU
including one objection to Plaintiff's notices of supplemental
                                                                 again urged students not to return to campus following spring
authority, (Docs. 25, 26, 27, 28, 30, and 31), and Defendant's
                                                                 break. (Id.) On March 21, 2020, GCU told students, “We
Request for Judicial Notice. 2 (Doc. 15.) Oral argument on       are asking all students – other than international students
the Motion was held on January 28, 2021. For the reasons         who can not travel to their home countries and students
discussed below, the Court will grant in part and deny in part   who have special circumstances – to leave campus as soon
Defendant's Motion.                                              as possible.” (Id. ¶ 36.) The communication also stated
                                                                 that if students did stay, they would be restricted to their
                                                                 rooms, the campus grocery/convenience store, and the health
I. BACKGROUND
                                                                 and wellness clinic. (Id.) It also stated that students who
Plaintiff filed his Complaint against GCU alleging breach of
                                                                 remained on campus could expect a significant cutback of
contract, unjust enrichment, and conversion. (Doc. 1.) Each


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
               Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 3 of 7
Little v. Grand Canyon University, Slip Copy (2021)


food services beginning on March 23, 2020. (Id. ¶ 36.) The          the defendant has “fair notice of what the ... claim is and the
same communication stated that, “If students, other than
                                                                    grounds upon which it rests.”       Bell Atl. Corp. v. Twombly,
international students, have extenuating circumstances, they
can ask for a waiver to remain on campus by inputting that          550 U.S. 544, 555 (2007) (quoting         Conley v. Gibson, 355
information into the personal departure plan located in their       U.S. 41, 47 (1957)). Dismissal under Rule 12(b)(6) “can be
housing portal.” (Id. at n. 15.) By April 2, 2020, 90% of GCU's     based on the lack of a cognizable legal theory or the absence
employees were working from home, which Plaintiff states            of sufficient facts alleged under a cognizable legal theory.”
illustrates the “near total shutdown of campus.” (Id. ¶ 45.)
                                                                       Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th
 *2 On March 23, 2020, GCU announced that limited credits           Cir. 1988). A complaint that sets forth a cognizable legal
would be offered to students who moved out of their on-             theory will survive a motion to dismiss if it contains sufficient
campus housing by March 25, 2020, with credits ranging              factual matter, which, if accepted as true, states a claim to
from $260-$450 based on dorm location and occupancy. (Id.           relief that is “plausible on its face.”        Ashcroft v. Iqbal,
¶ 39.) Plaintiff alleges that the credits offered by GCU are
                                                                    556 U.S. 662, 678 (2009) (quoting          Twombly, 550 U.S. at
insufficient because they are not the full-prorated unused
                                                                    570). Facial plausibility exists if the pleader sets forth “factual
portion of students’ room and board payments. (Id. ¶ 42.)
                                                                    content that allows the court to draw the reasonable inference
GCU also announced that in lieu of providing refunds for
                                                                    that the defendant is liable for the misconduct alleged.” Id.
meal plans, any “Dining Dollars” left in students’ accounts
                                                                    “Threadbare recitals of the elements of a cause of action,
would roll over to the next semester. (Id. ¶ 41.) Graduating
                                                                    supported by mere conclusory statements, do not suffice.”
students would have their balance of the Dining Dollars
                                                                    Id. Plausibility does not equal “probability,” but requires
refunded at the end of the semester. (Id.) Plaintiff alleges
                                                                    “more than a sheer possibility that a defendant has acted
that the rollover plan for the Dining Dollars was insufficient
                                                                    unlawfully.” Id. “Where a complaint pleads facts that are
for several reasons. (Id. ¶ 43.) GCU did not provide or offer
                                                                    ‘merely consistent’ with a defendant's liability, it ‘stops short
students any refund of miscellaneous fees they paid for the
                                                                    of the line between possibility and plausibility of entitlement
Spring 2020 semester. (Id. ¶ 44.) Despite complaints and
demands by students and parents, GCU stood by its policy of         to relief.’ ” Id. (quoting    Twombly, 550 U.S. at 557).
refusing refunds. (Id. ¶ 49.)
                                                                    Although a complaint attacked for failure to state a claim does
Plaintiff left campus on March 13, 2020 and did not return to       not need detailed factual allegations, the pleader's obligation
campus in accordance with GCU's policies. (Id. ¶ 9.)                to provide the grounds for relief requires “more than labels
                                                                    and conclusions, and a formulaic recitation of the elements
Plaintiff seeks the “disgorgement” of the pro-rated amount
                                                                    of a cause of action will not do.”         Twombly, 550 U.S.
of monies paid for fees, room and board, and meal plans
                                                                    at 555 (internal citations omitted). Rule 8(a)(2) “requires a
from GCU and seeks relief on behalf of two classes. (Id.
                                                                    ‘showing,’ rather than a blanket assertion, of entitlement to
¶¶ 50-51.) The first proposed class (the “Room and Board
                                                                    relief,” as “[w]ithout some factual allegation in the complaint,
Class”) consists of people who paid the costs of room and
                                                                    it is hard to see how a claimant could satisfy the requirement
board for or on behalf of students at GCU for the Spring 2020
                                                                    of providing not only ‘fair notice’ of the nature of the claim,
semester who moved out of their on-campus housing prior
to the completion of the semester due to GCU's COVID-19             but also ‘grounds’ on which the claim rests.”     Id. at 555
policies. (Id. ¶ 51.) The second class (the “Fee Class”) consists   n.3 (citing 5 Charles A. Wright & Arthur R. Miller, Federal
of people who paid fees for or on behalf of students enrolled       Practice & Procedure § 1202, at 94–95 (3d ed. 2004)). Thus,
in classes at GCU for the Spring 2020 semester. (Id.)               Rule 8's pleading standard demands more than “an unadorned,
                                                                    the-defendant-unlawfully-harmed-me accusation.”             Iqbal,

II. LEGAL STANDARD                                                  556 U.S. at 678 (citing      Twombly, 550 U.S. at 555).

To survive a      Rule 12(b)(6) motion for failure to state a
claim, a complaint must meet the requirements of Rule 8(a)          *3 In ruling on a       Rule 12(b)(6) motion to dismiss, the
(2). Rule 8(a)(2) requires a “short and plain statement of the      well-pled factual allegations are taken as true and construed in
claim showing that the pleader is entitled to relief,” so that      the light most favorable to the nonmoving party.          Cousins


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
               Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 4 of 7
Little v. Grand Canyon University, Slip Copy (2021)


v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). However,          generally to discern at least what material obligation of the
legal conclusions couched as factual allegations are not given     contract defendant allegedly breached.’ ” Qingdao Tang-Buy
a presumption of truthfulness, and “conclusory allegations of      Int'l Imp. & Exp. Co., Ltd. v. Preferred Secured Agents, Inc.,
law and unwarranted inferences are not sufficient to defeat        No. 15-CV-00624-LB, 2016 WL 6524396, at *3 (N.D. Cal.
a motion to dismiss.”     Pareto v. FDIC, 139 F.3d 696, 699        Nov. 3, 2016) (quoting James River Ins. Co. v. DCMI, Inc.,
(9th Cir. 1998). A court ordinarily may not consider evidence      No. C 11-06345 WHA, 2012 WL 2873763, at *3 (N.D. Cal.
                                                                   July 12, 2012)).
outside the pleadings in ruling on a     Rule 12(b)(6) motion
to dismiss. See    United States v. Ritchie, 342 F.3d 903, 907     GCU first argues that it could not have breached a contract
(9th Cir. 2003). “A court may, however, consider materials—        to Plaintiff because it never required that students leave
documents attached to the complaint, documents incorporated        campus and the school continued to provide food, housing,
by reference in the complaint, or matters of judicial notice       and services to those students who remained on campus.
—without converting the motion to dismiss into a motion            (Doc. 14 at 10.) However, the allegations of the Complaint,
for summary judgment.”       Id. at 908. Courts “generally         which the Court must accept as true, show otherwise. Plaintiff
consider only the claims of a named plaintiff in ruling on         alleges in the Complaint that as early as March 12, 2020, GCU
a motion to dismiss a class action complaint prior to class        moved almost all classes online and encouraged students to
                                                                   return home to complete their coursework online. (Doc. 1 ¶
certification.” Barth v. Firestone Tire and Rubber Co., 673        33.) Plaintiff alleges that on March 18, 2020, GCU “highly
F.Supp. 1466, 1476 (N.D. Cal. 1987).                               encouraged” students to return home and finish the semester
                                                                   online. (Id. ¶ 35.) The Complaint also states that on March
                                                                   21, 2020, GCU told students, “We are asking all students –
III. DISCUSSION
                                                                   other than international students who can not travel to their
GCU moves to dismiss Plaintiff's Complaint under          Rule     home countries and students who have special circumstances
12(b)(6) arguing that each of Plaintiff's claims fails as          – to leave campus as soon as possible.” (Id. ¶ 36). The GCU
a matter of law. GCU argues that Plaintiff has failed to           press release referenced in Plaintiff's Complaint states, “If
plead its breach of contract claims because he has failed to       students, other than international students, have extenuating
identify “1) any specific contract or 2) the breach of any         circumstances, they can ask for a waiver to remain on
contractual obligation.” (Doc. 14 at 9.) For Plaintiff's unjust    campus by inputting that information into the personal
enrichment claims, GCU argues that Plaintiff has failed to         departure plan located in their housing portal.” (Id. at n. 15.)
allege the necessary elements of enrichment and an unjust          (emphasis added) In other words, students were at least highly
impoverishment. (Id. at 12.) Lastly, GCU argues that the           encouraged to go home and finish the remainder of their
Plaintiff's conversion claims fail because “ ‘[a] conversion       semester online, and GCU even required a waiver to stay on
claim cannot be maintained ... to collect on a debt that could     campus if students were from the United States. Further, the
be paid by money generally.’ ” (Id. at 13 (citing Case Corp.       Court does not find GCU's point persuasive that a breach of
v. Gehrke, 208 Ariz. 140, 143 (App. 2004).) Plaintiff opposes      contract did not occur because Plaintiff left campus on March
the Motion for each claim, and in the alternative, asks for        13, 2020 and never returned. He has alleged sufficient facts
leave to amend to correct any deficiencies the Court identifies.   for a plausible argument that he was not able to return because
(Doc. 19.)                                                         the campus was effectively shut down and students had to
                                                                   have a waiver to stay on campus.

   A. Breach of Contract                                            *4 GCU also argues that Plaintiff cannot advance his breach
To state a cause of action for breach of contract, the Plaintiff   of contract claims because “all refund deadlines had long
must plead facts alleging “(1) a contract exists between           passed—in January 2020.” (Doc. 14 at 10.) However, this
the plaintiff and defendant; (2) the defendant breached the        fact is not alleged in the Complaint and is not contained
contract; and (3) the breach resulted in damage to plaintiff.”     on the webpage referenced by Plaintiff's Complaint. (Doc.
Dylan Consulting Servs. LLC v. SingleCare Servs. LLC, No.          1 ¶¶ 19-21.) Even if it were, as Plaintiff correctly points
CV-16-02984-PHX-GMS, 2018 WL 1510440, at *2 (D. Ariz.              out, the refund policy “refers to situations where students
Mar. 27, 2018). A plaintiff need not allege the terms of the       choose not to remain enrolled or continue the contractual
alleged contract with precision, but “ ‘the Court must be able


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
               Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 5 of 7
Little v. Grand Canyon University, Slip Copy (2021)


relationship.” (Doc. 19 at 11.) Thus, the Court is not             To prevail on a claim of unjust enrichment under Arizona law,
persuaded by this argument.                                        a Plaintiff must prove five elements: “ ‘(1) an enrichment, (2)
                                                                   an impoverishment, (3) a connection between the enrichment
Plaintiff has adequately alleged his breach of contract claims.    and impoverishment, (4) the absence of justification for the
Regarding his breach of contract claim for room and board,         enrichment and impoverishment, and (5) the absence of
Plaintiff alleges that, “Plaintiff and the other members of the
                                                                   a remedy provided by law.’ ”      Perez v. First Am. Title
Room and Board Class entered into contracts with GCU,
                                                                   Ins. Co., 810 F.Supp.2d 986, 991 (D. Ariz. 2011) (quoting
which provided that Plaintiff and other members of the Room
and Board Class would pay monies, and, in exchange, GCU                Freeman v. Sorchych, 226 Ariz. 242, 245 P.3d 927, 936
would provide housing and a meal plan.” (Doc. 1 ¶ 62.)             (App. 2011)). “A claim for unjust enrichment may exist where
Plaintiff further alleges that, Plaintiff alleges that he and      a person confers a benefit to his detriment on another and
other members of the class fulfilled their end of the bargain      allowing the other to retain that benefit would be unjust.”
by paying GCU, but that GCU did not provide housing                Baughman v. Roadrunner Commc'ns, LLC, No. CV-12-565-
for the entire semester. (Id. ¶ 63.) Despite this, Plaintiff       PHX-SMM, 2014 WL 3955262, at *4 (D. Ariz. Aug. 13,
alleges, “GCU has retained the value of monies paid by             2014) (citing      USLife Title Co. of Ariz. v. Gutkin, 152
Plaintiff and other Class members for room and board and           Ariz. 349, 354 (App. 1986)). Under Arizona law, unjust
other fees, while failing to provide the services for which        enrichment is a flexible equitable remedy which is “ ‘available
those fees were paid.” (Id. ¶ 46.) Plaintiff then alleges that,    whenever the court finds that the defendant ... is obliged by
“Plaintiff and the other members of the Room and Board             the ties of natural justice and equity to make compensation
Class have been damaged in that they have been deprived of         for the benefits received.’ ” Isofoton, S.A. v. Giremberk, No.
the value they paid for room and board while GCU retained          CV-04-0798-PHX-ROS, 2006 WL 1516026, at *3 (D. Ariz.
that value.” (Id. ¶ 66.) The allegations contained in the
Complaint allege only rough details regarding the contract         May 30, 2006) (quoting          Arnold & Assocs., Inc. v. Misys
that Plaintiff entered with GCU, the breach, and the resulting     Healthcare Systems, 275 F.Supp.2d 1013, 1024 (D. Ariz.
damages. Indeed, allegations such as how much Plaintiff            2003)) (internal quotation marks omitted). Under Rule 8(d)
paid for room and board, the date the contract was entered,        (2), Fed. R. Civ. P., a party may plead an unjust enrichment
and the exact language of the contractual provisions at issue      claim in the alternative even if they are alleging the existence
are not contained in the Complaint. Nonetheless, taking the        of a contract governing the dispute. See, e.g., Isofoton, S.A.,
allegations in the Complaint as true, Plaintiff has adequately     2006 WL 1516026, at *3.
alleged facts satisfying all elements necessary for his breach
of contract claim for housing and meal plan costs.                  *5 GCU argues that Plaintiff's claims for unjust enrichment
                                                                   must be dismissed because there was not unjust enrichment
Similarly, for the breach of contract claim for the fees,          or impoverishment alleged. (Doc. 14 at 12; Doc. 23 at 6
Plaintiff alleges that, “Plaintiff and the other members of the    (emphasis added).) Taking all well-pled allegations as true,
Fee Class entered into contracts with GCU which provided           Plaintiff has sufficiently pled a cause of action for unjust
that Plaintiff and the other members of Fee Class would pay        enrichment. Plaintiff alleges that he paid the cost of room
fees for or on behalf of students, and in exchange, GCU would      and board and fees for the Spring 2020 semester. (Doc. 1 ¶
provide services to students.” (Id. ¶ 70.) Plaintiff details the   9.) Plaintiff pled that GCU failed to provide housing for a
fees which he and the class paid. (Id. ¶ 21.) Plaintiff next       portion of the Spring 2020 semester and failed to provide the
alleges he and other students fulfilled their end of the bargain   services for which his fees were paid for the entire semester
by paying, but that GCU did not when it stopped providing          when GCU strongly recommended, if not required, students
the services and moved classes online. (Id. ¶¶ 71-72.) Plaintiff   to return home in March 2020. (Id. ¶¶ 32-37.) The Complaint
alleges that he and other class members were damaged by            also alleges that GCU provided inadequate credits for housing
the breach because they were “deprived of the value of the         costs and failed to return any portion of the fees for the Spring
services the fees they paid were intended to cover.” (Id. ¶ 75.)   2020 semester. (Id. ¶¶ 39-44.) Further, the Complaint alleges
Thus, taking the allegations as true, Plaintiff has sufficiently   that GCU does not have a justification for the enrichment. (Id.
pled a breach of contract claim for fees.                          ¶ 46 (“[GCU] does not have the right to retain the moneys
                                                                   families paid for those services.”)). There was necessarily a
                                                                   connection between the enrichment and the impoverishment.
  B. Unjust Enrichment                                             GCU's argument that the enrichment was not unjust is also


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
               Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 6 of 7
Little v. Grand Canyon University, Slip Copy (2021)


                                                                   campus housing constitutes an interest in real property, and
without merit because Plaintiff alleges that GCU failed to
                                                                   (2) Plaintiff has failed to allege that the specific funds paid
provide all the room and board, meal services, and services
                                                                   for fees and a meal plan are identifiable or segregated. (Doc.
for fees it promised without justification. (Id. ¶ 46.) The
                                                                   14 at 14.) The Court need not address Defendant's first
Court would have to weigh the merits of the case for GCU
                                                                   argument regarding real property because it is convinced by
to succeed at this point and that would be inappropriate at
                                                                   Defendant's second argument as to all money Plaintiff paid.
this stage. After examining the allegations in the Complaint,
                                                                   Plaintiff has not shown that he was entitled to immediate
the Court finds that Plaintiff has alleged a plausible claim for
                                                                   possession of the money paid at the time of the conversion,
unjust enrichment both for his room and board claim (Third
                                                                   nor does the Court believe that he could. Plaintiff's conversion
Claim for Relief) and for his fees claim (Fourth Claim for
                                                                   claim is made to collect on an alleged debt owed to Plaintiff
Relief).
                                                                   from GCU that could be satisfied by money generally. See
                                                                      Case Corp., 208 Ariz. at 143. Therefore, Plaintiff must
  C. Conversion 3                                                  show that money he paid for room and board and fees can be
Conversion is defined as “ ‘an act of wrongful dominion or         described, identified, or segregated, and establish that GCU
control over personal property in denial of or inconsistent        had an obligation to treat the funds in a specific manner. Id.
with the rights of another.’ ”      Case Corp. v. Gehrke, 208      Plaintiff's Complaint is devoid of any such allegations, and the
Ariz. 140, 143 (App. 2004) (quoting Sears Consumer Fin.            Court doubts Plaintiff's ability to make such a showing if the
Corp. v. Thunderbird Prods., 166 Ariz. 333, 335 (App. 1990)).      Complaint were amended. Frankly, GCU could remedy their
In order to maintain an action for conversion, “a plaintiff must   withholding of monies paid for housing, meal plans, and fees
have had the right to immediate possession of the personal         by issuing a partial refund to Plaintiff, and the Court can think
property at the time of the alleged conversion.” Id. (citations    of no reason that GCU would have the duty to treat the funds
omitted). A conversion claim cannot be maintained to collect       in a specific manner. Therefore, dismissal with prejudice of
on a debt that could be satisfied by money generally, but          Plaintiff's conversion claims is proper.
money can be the subject of a conversion claim if they
money “ ‘can be described, identified or segregated, and an
                                                                   IV. CONCLUSION
obligation to treat it in a specific manner is established.’
                                                                   For the reasons discussed above,
” Id. (quoting    Autoville, Inc. v. Friedman, 20 Ariz.App.
89, 91-92 (1973)). Arizona has no tort of conversion of             *6 IT IS ORDERED granting in part and denying in part
real property. Brosnahan v. JP Morgan Chase Bank, No.              Defendant's Motion to Dismiss. (Doc. 14.) The claims for
CV09-8224-PCT-JAT, 2010 WL 4269562, at *4 (D. Ariz.                conversion are dismissed without leave to amend.
Oct. 25, 2010) (citing Strawberry Water Co. v. Paulsen, 220
Ariz. 401, 207 P.3d 654, 659 (App. 2008)).
                                                                   All Citations
GCU argues that Plaintiff's claims for conversion should
                                                                   Slip Copy, 2021 WL 308940
be dismissed because (1) his constructive eviction from his




                                                           Footnotes


1      Defendant initially filed its reply (Doc. 22) and later filed a Notice of Errata (Doc. 24) the same day explaining
       that the original reply had pagination issues. For the purposes of this Order, the Court will refer to Defendant's
       corrected reply. (Doc. 23.)
2      The Court declines Defendant's request to take judicial notice of Governor Ducey's Executive Order and the
       U.S. Department of Education's document, finding that doing so is unnecessary to resolve the Motion.
3      Plaintiff argues that Defendant waived its ability to argue that Plaintiff's claim for conversion of fees paid to
       GCU should be dismissed because GCU did not make the argument in their Motion. This is incorrect. GCU
       did make such an argument. (Doc. 14 at 14.)


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
             Case 1:20-cv-01141-CRC Document 38-9 Filed 02/18/21 Page 7 of 7
Little v. Grand Canyon University, Slip Copy (2021)




End of Document                                       © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      6
